Name: Commission Regulation (EEC) No 867/86 of 25 March 1986 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: technology and technical regulations;  processed agricultural produce;  agricultural activity;  agricultural policy;  natural and applied sciences
 Date Published: nan

 No L 81 /8 Official Journal of the European Communities 26. 3 . 86 COMMISSION REGULATION (EEC) No 867/86 of 25 March 1986 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 10 (3) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1105/68 (3), as last amended by Regulation (EEC) No 1670/85 (4), specifies the reference method for checking the defatted dry matter content of skimmed milk and buttermilk ; whereas the international standards concerned have been modified ; whereas the reference to the method of analysis should be amended accordingly ; whereas provision should also be made for other methods of analysis, in particular for determining the fat content and the freezing point ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 7 . Without prejudice to Article 5, Member States shall take all the necessary measures to ensure compli ­ ance with paragraph 4. For this purpose : (a) they shall in particular check the defatted dry matter content of the constituents referred to in paragraph 4 ; (b) they may make provision for additional analytical tests ; (c) without prejudice to the provisions on harmoniza ­ tion of the methods of analysis, the following reference methods shall be used for the purposes of this Regulation :  for determining the defatted dry matter content : STANDARD ISO-DIS (') 6731  for determining the fat content : STANDARD ISO- 1211 : 1984 or STANDARD ISO-DIS (') 7208  for determining the freezing point : ISO-DIS (') 5764 . (') Valid as at 26 March 1986 .' HAS ADOPTED THIS REGULATION : Article 1 Article 1 (7) of Regulation (EEC) No 1105/68 is hereby replaced by the following : Article 2 This Regulation shall enter into orce on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 31 . 12 . 1985 , p. 8 . (3) OJ No L 184, 29 . 7 . 1968 , p. 24 . 4 OJ No L 160 , 20 . 6 . 1985 , p. 33 .